CHARLES M. ALLEN, Special Commissioner.
This is an appeal from an order of the Floyd Circuit Court. allowing the appellees to redocket the case for further proceedings, the order having been entered approximately sixteen months after the entry of an order dismissing the complaint and striking the case from the docket.
Counsel for appellants frankly admit that they have grave doubts as to whether or not the order redocketing is appealable. Their doubts are well founded since KRS 21.060(1) specifically states that appeals can he taken to the Court of Appeals as a matter of right from all final orders and judgments of circuit courts in civil cases with certain exceptions.
CR 54.01 provides in part that a final or appealable judgment is a final order adjudicating all the rights of all the parties in an action or proceeding or a judgment made final under Rule 54.02.
The order of the Floyd Circuit Court redocketing the case did not in any way adjudicate the rights of the parties and was in no way a final order adjudicating their final rights. As stated in Brumley v. Lewis, Ky., 340 S.W.2d 599, the final and appealable character of an order should be tested on the basis of whether the order grants or denies the ultimate relief sought in the action or requires further steps to be taken in order that the parties’ rights may *131be finally determined. In this action the order redocketing obviously requires further steps to be taken in order that the parties’ rights may be further determined.
The appeal is dismissed.
The opinion is approved by the Court.